       Case 2:19-cv-01158-VCF Document 20 Filed 05/12/20 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 13242
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     TERESA LEWIS
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF NEVADA
10
11
     TERESA LEWIS                                )   Case No.: 2:19-cv-01158-VCF
12                                               )
                   Plaintiff,                    )   STIPULATION TO EXTEND TIME
13   v.                                          )   TO FILE MOTION FOR REVERSAL
                                                 )   AND/OR REMAND
14   ANDREW SAUL,                                )
     Commissioner of Social Security,            )   (FIRST REQUEST)
15                                               )
                                                 )
16                 Defendant.                    )
                                                 )
17
18
19          Plaintiff Teresa Lewis and Defendant Andrew Saul, Commissioner of Social

20   Security, through their undersigned attorneys, stipulate, subject to this court’s

21   approval, to extend the time by 28 days from April 16, 2020 to May 14, 2020 for

22   Plaintiff to file a motion for reversal and/or remand, with all other dates in the

23   Court’s Order Concerning Review of Social Security Cases extended accordingly.

24   This is Plaintiff's first request for an extension.

25          This request is made at the request of Plaintiff’s counsel who required

26   additional time to fully research the issues presented due to increased workload

27
                                                -1-
28
       Case 2:19-cv-01158-VCF Document 20 Filed 05/12/20 Page 2 of 3



 1   during the initial press of changes in internal procedures related to Covid-19.
 2   Changes include additional client communication to obtain consent for telephonic
 3   hearings. In addition, Counsel’s staff moved to a remote work format which, early
 4   on, resulted in technical issues with Counsel’s ability to login and stay logged in
 5   remotely. Counsel apologizes for any inconvenience this request has on the Court,
 6   its staff, and all parties involved.
 7
 8   DATE: May 8, 2020                  Respectfully submitted,

 9                                      LAWRENCE D. ROHLFING
                                               /s/ Cyrus Safa
10
                                   BY: _______________________
11                                     Cyrus Safa
                                       Attorney for plaintiff Ms. Teresa Lewis
12
13   DATE: May 8, 2020
14
                                        NICHOLAS A. TRUTANICH
15                                      United States Attorney
16
                                        /s/ Allison J. Cheung
17
                                    BY: ____________________________
18                                     Allison J. Cheung
                                       Special Assistant United States Attorney
19                                     Attorneys for defendant Andrew Saul
                                       Commissioner of Social Security
20                                    |*authorized by e-mail|
21
     IT IS SO ORDERED.
22
     DATE 5-12-2020
23                                      _______________________________
                                        THE HONORABLE CAM FERENBACH
24                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
                                                 -2-
28
      Case 2:19-cv-01158-VCF Document 20
                                      19 Filed 05/12/20
                                               05/08/20 Page 3 of 3



 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 2:19-CV-01158-VCF
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on May 8, 2020.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system.
 7
                               /s/ Cyrus Safa
 8
                               _______________________________
 9
                               Cyrus Safa
10                             Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
